Citation Nr: 1500584	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-30 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1980 to February 1983.

These matters come before the Board of Veterans Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board notes that claims for service connection for stress disorder/stress reaction, anxiety, and depression have been adjudicated under a different rating decision.  Consequently, the Board has not broadened the claim for service connection for PTSD to include entitlement to service connection for all acquired psychiatric disorders, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), which indicated that despite its holding, the Veteran was free to pursue his claim for service connection in piecemeal fashion.

In September 2014, the Veteran testified during a Board videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The most credible, competent, and persuasive evidence of record shows that the Veteran has not been diagnosed with PTSD in accordance with the criteria required for that disorder at any time during the pendency of the appeal.

2.  The most credible, competent, and persuasive evidence of record shows that the Veteran has not been diagnosed with any residuals of an in-service head injury at any time during the pendency of the appeal.





CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.304(f) (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310, Diagnostic Code 9411 (2014).

2.  Residuals of a head injury were not incurred in or aggravated by military service. 38 U.S.C.A. §§ 1101, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, Diagnostic Code 8045 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in March 2011, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims in March 2013, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  The Board further notes that at his hearing before the Board, the Veteran was also given 60 days in which to provide additional evidence to support his claims and apparently chose not to do so.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(5) and 38 C.F.R. § 4.125 (2006) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

PTSD

The Veteran contends that service connection is warranted for PTSD based on an in-service incident.  The Veteran asserts that he was physically assaulted while on active duty.  Specifically, he states that he was attacked while off post in El Paso, Texas.  He reports being kicked and punched by two or three male attackers.  

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of PTSD in accordance with the criteria required for a diagnosis of that disorder at any time during the pendency of his appeal.  38 C.F.R. § 3.304(f) (2014).

In this regard, the Board notes that the medical records found in the claims file are negative for a diagnosis of PTSD.  Moreover, the March 2013 VA examiner, after a review of the record on appeal and an examination of the claimant, opined that the Veteran did not have a diagnosis of PTSD in accordance with the criteria necessary to establish a diagnosis of that disorder.  

Although the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, the traumatic event is not persistently re-experienced, there is no persistent avoidance of stimuli associated with the trauma, and there are no persistent symptoms of increased arousal.  Based on these findings, the examiner found that the Veteran does not meet the full criteria for PTSD.  This opinion that the Veteran does not have a diagnosis of PTSD in accordance with the criteria necessary to establish a diagnosis is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Furthermore, the examiner diagnosed the Veteran with polysubstance dependence based on the Veteran's long history of mixed substance use dating back to before he joined the military.  The VA examiner noted that the Veteran's mixture of anxiety, depression, mood instability, psychosis, aggression, tics, sleep disturbance, and cognitive dysfunction at various times occurred exclusively during the course of intoxication and withdrawal from one or more substances.  The examiner attributed his social, relational, legal, and occupational problems to the nature, course, and seriousness of polysubstance dependency.  

The Veteran asserts that he has mental health issues as a result of the attack.  While the Veteran as a lay person is competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of PTSD because such an opinion requires medical expertise which he does not have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal, and this claimant does not have a diagnosis of PTSD, the Board finds that entitlement to service connection for PTSD must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Also see McClain v. Nicholson, 21 Vet. App. 319 (2007); Hickson v. West, 12 Vet. App. 253 (1999).

Residuals of a Head Injury

The Veteran contends that service connection is warranted for residuals of a head injury based on an in-service incident.  The Veteran asserts that he was physically assaulted while on active duty.  Specifically, he states that he was attacked while off post in El Paso, Texas.  He reports being kicked and punched by two or three male attackers.

With the above laws and regulations in mind, the Board will first look to see if the record contains a competent and credible diagnosis of residuals of a head injury at any time during the pendency of his appeal.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; McClain, 21 Vet. App. 321 (2007).

In this regard, the Veteran's service treatment records document that in June 1981 the Veteran was treated for an alleged assault by 3 civilians.  The Veteran complained of aches all over his body, abrasions on patellar area, and bruises on his back.  He received minor treatment.  There is no evidence of of traumatic brain injury (TBI) in the service treatment records following that event.  Another service treatment note, dated in June 1982, reflects that the Veteran arrived at the emergency room, conscious, complaining of being beaten by two individuals.  He reported being kicked and punched in the nose causing severe pain, swelling, and bleeding.  He received conservative treatment, was discharged a few hours later in stable condition with an instruction to return to duty.  Again, neither that note nor any of the subsequent treatment notes show any evidence of TBI or residuals of a head injury.  Additionally, the Veteran's report of medical history dated January 1983 shows no evidence of TBI during service.  The January 1983 separation examination also reveals normal neurologic and psychiatric examinations.

VA post-service treatment records are also negative for TBI or residuals of a head injury.  A November 2012 brain CT scan was unremarkable.  Likewise, at a March 2013 VA examination, the examiner failed to find any relevant traumatic brain injury related signs or symptoms.  After a careful review of the Veteran's claim file and examination and interview of the Veteran, the examiner noted that the Veteran's neurologic, mental status, and cognitive examinations were unremarkable.  In summary, the examiner opined that the Veteran was assaulted in service, but that assault did not result in TBI, and therefore no diagnosis of TBI was given.  As noted above, the examiner diagnosed the Veteran with polysubstance dependence and attributed any cognitive dysfunction that the Veteran may have to his long history of polysubstance abuse.  

The Veteran asserts that he has TBI issues, loss of executive function including memory, prioritization, focus and other skills as a result of the attack.  While the Veteran as a lay person is competent to report on the claimant's symptoms because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of residuals of a head injury because such an opinion requires medical expertise which he does not have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, the Board finds more credible and competent the expert opinion provided by the VA examiner regarding the Veteran not having any residuals than the lay claims to the contrary by the claimant and his representative.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Therefore, since a condition precedent for establishing service connection is the Veteran being diagnosed with the claimed disease process at any time during the pendency of his appeal, and this claimant does not have such a diagnosis, the Board finds that entitlement to service connection for residuals of a head injury must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304(f); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Also see McClain v. Nicholson, 21 Vet. App. 319 (2007); Hickson v. West, 12 Vet. App. 253 (1999).


ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for residuals of a head injury is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


